DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Nam Soo (KR 20160054779) in view of Wesley et al. (EP 2458214) further in view of Murai (JP H09133704A)

	With respect to claim 1, Lee Nam Soo teaches a degradation diagnostic device (50) configured to perform a diagnosis for degradation of a compressor (100) comprising a compression mechanism unit (110/120) to be driven along with a rotational motion of a rotary shaft (140) and a shell (102) forming an outer casing (101, 102, 103), the degradation diagnostic device (50) comprising a vibration detection device to be fixed onto an outer wall of the shell  
	Lee Nam Soo remains silent regarding a vibration detection device to be fixed at a position at which the compression mechanism unit is located and plurality of projecting portions formed on a surface of the base portion on a side opposite to the sensor holding unit, the plurality of projecting portions each have distal end portions which are held in contact with the outer wall of the shell along with an axial direction of the rotary shaft.
	Wesley et al. teaches a similar detection device (132) fixed at a position at which a compression mechanism unit (piston head) is located (as seen in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the location of the sensor taught in Lee Nam Soo to be fixed near the compression mechanism unit as taught by Sugiyama because Sugiyama teaches such a modification aids in reducing or elimination damage by monitoring the vibrations of a compressor at a location nearest compression units of the compressor [0056].
	Lee Man Soo as modified by Wesley et al. remains silent regarding plurality of projecting portions formed on a surface of the base portion on a side opposite to the sensor holding unit, the plurality of projecting portions each have distal end portions which are held in contact with the outer wall of the shell along with an axial direction of the rotary shaft.
	Murai teaches in Fig. 1 a vibration sensor (Fig. 1) contains a plurality of projecting portions (24a-c) formed on a surface (a bottom surface of 17) of a base portion (17) on a side opposite to a sensor holding unit (i.e. a top surface of 17), the plurality of projecting portions (24a-c) each have distal end portions (as seen in Fig. 3).
 Murai such that the protrusions are held in contact with the outer wall of the shell along with an axial direction of the rotary shaft of Lee Nam Soo because Murai teaches such a sensor reduces distortions, thereby improving the detection accuracy of Lee Nam Soo when detecting vibrations of the compressor.

With respect to claim 5, Lee Nam Soo as modified by Wesley and Chu et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the base portion is formed into an annular shape that surrounds the outer wall.
However, it would have been an obvious design choice to have the base portion formed into an annular shape that surrounds the outer wall, since such a modification would have involved a mere change in the shape of a component.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Further, such a modification ensures a secure attachment of the sensor to its intended monitored device, thereby ensuring accurate detection of that device’s vibrations during operation.

With respect to claim 6, Lee Nam Soo as modified by Wesley and Chu et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the sensor holding unit is formed so as to be aligned with one of the plurality of projecting portions in a diametrical direction of the base portion.

Further, such a modification ensures a secure attachment of the sensor to its intended monitored device, thereby ensuring accurate detection of that device’s vibrations during operation.

With respect to claim 7, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein the vibration sensor (as modified) is arranged (as modified by Wesley) so that a vibration detection direction (i.e. a radial direction) matches an operating direction (i.e. a radial direction, for example a bearing) of a movable component (i.e. an element of the compression unit 110/120 that rotates) of the compression mechanism unit (of Lee Nam Soo).

With respect to claim 8, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein the operating direction of the movable component of the compression mechanism unit (i.e. the radial direction of the bearing of the compression unit 110/120 of Lee Nam Soo) comprises a tangential direction (a vibrational component created through the radial rotation of the shaft driving the compression mechanism unit) being a direction of a tangent of a rotation trajectory of the compression mechanism unit (i.e. a direction that is tangential and sensed by the modified sensor positioned near the unit 110/120), and wherein the vibration sensor (as 

With respect to claim 9, Lee Nam Soo as modified by Wesley and Chu et al. teaches all wherein the operating direction (i.e. the rotation) of the movable component of the compression mechanism unit (110/120 is capable of comprising) a tangential direction being a direction of a tangent of a rotation trajectory of the compression mechanism unit (110/120, as there is a tangential direction coming off the rotation direction) and a circle center direction being a direction from the outer wall (of 120) toward a center of the compression mechanism unit (110/120, during operation as the claimed structure is taught contain the recited directions), but remains silent regarding the vibration detection device comprises, as the vibration sensor; a first vibration sensor, which is arranged so that the vibration detection direction matches the tangential direction; and a second vibration sensor, which is arranged so that the vibration detection direction matches the circle center direction.
Wesley teaches a similar device having two vibrations sensors (132/134).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the detection device to include two sensors, as taught by Wesley, arranged such that the first vibration sensor matches the tangential direction and a second vibration sensor matches the circle center direction, thereby ensuring accurate detection of critical vibrations occurring during the operation of the compressor.

With respect to claim 10, Lee Nam Soo as modified by Wesley and Chu et al. teaches all wherein the operating direction (i.e. the rotation) of the movable component of the compression mechanism unit (110/120 is capable of comprising) a tangential direction being a direction of a 
Wesley teaches a similar device (132/134) having two vibration detection directions (as the vibration detection sensor uses two senses 132/134 to sense two vibration detection directions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the detection device to include two sensors to be part of the vibration detection sensor, as taught by Wesley, arranged the sensor matches the tangential direction and the circle center direction, thereby ensuring accurate detection of critical vibrations occurring during the operation of the compressor.

With respect to claim 11, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo a diagnostic processing device (50), which is configured to perform the diagnosis for the degradation [0082] of the compressor (100) based on a detection value (an acceleration value as measured by the sensor 522, [0091]) obtained by the vibration sensor [0091], wherein the diagnostic processing device (50) comprises: a feature amount computing unit [0093], which is configured to compute a feature amount indicative of a state of the compressor (i.e. an 
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 12, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo wherein the notification processing unit [0114-0115] has a function of transmitting the information indicative of the result of the determination performed by the degradation determining unit (523) to an external device through wireless communication [0095].
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 13, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo wherein the vibration detection device and the diagnostic processing device are formed integrally (as seen in Fig. 4 of Lee Nam Soo).

With respect to claim 14, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo an air-conditioning apparatus [0001-0002], comprising: a refrigeration cycle (as indirectly taught in [0001-0002]), through which refrigerant circulates [0002], the refrigeration cycle being formed by connecting, by a refrigerant pipe (as indirectly taught in [0002]), a compressor (100), which includes a compression mechanism unit (110) to be driven along with a  rotary shaft (140) and is configured to compress the refrigerant [0013] [0038], a heat source-side heat exchanger, which is configured to exchange heat between a heat medium and the refrigerant [0040-0041], a pressure reducing device (30), which is configured to regulate a flow rate of the refrigerant (to allow a reduction in pressure), and a use-side heat exchanger (10), which is configured to exchange heat between an indoor air and the refrigerant ([0003] for an air conditioner application); and the degradation diagnostic device of the above rejected claim 1.
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 15, Lee Nam Soo teaches a degradation diagnostic device (50) configured to perform a diagnosis for degradation of a compressor (100) comprising a compression mechanism unit (110/120) to be driven along with a rotational motion of a rotary shaft (140) and a shell (102) forming an outer casing (101, 102, 103), the degradation diagnostic device (50) comprising a vibration detection device to be fixed onto an outer wall of the shell (102) wherein the vibration detection device includes: a vibration sensor (522) configured to detect vibration of the compressor (100); a sensor holding unit (51) including the vibration sensor (522); a base portion (53) to which the sensor holding unit (51) is connected. 
	Lee Nam Soo remains silent regarding a vibration detection device to be fixed at a position at which the compression mechanism unit is located and plurality of projecting portions formed on a surface of the base portion on a side opposite to the sensor holding unit, and are brought in contact with the outer wall, wherein the base portion is formed into an annular shape that surrounds the outer wall.
Wesley et al. teaches a similar detection device (132) fixed at a position at which a compression mechanism unit (piston head) is located (as seen in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the location of the sensor taught in Lee Nam Soo to be fixed near the compression mechanism unit as taught by Sugiyama because Sugiyama teaches such a modification aids in reducing or elimination damage by monitoring the vibrations of a compressor at a location nearest compression units of the compressor [0056].
	Lee Man Soo as modified by Wesley et al. remains silent regarding plurality of projecting portions formed on a surface of the base portion on a side opposite to the sensor holding unit and are brought in contact with the outer wall.
	Murai teaches in Fig. 1 a vibration sensor (Fig. 1) contains a plurality of projecting portions (24a-c) formed on a surface (a bottom surface of 17) of a base portion (17) on a side opposite to a sensor holding unit (i.e. a top surface of 17).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the sensor taught in Lee Nam Soo with the sensor taught by Murai such that the protrusions are held in contact with the outer wall of the shell of Lee Nam Soo because Murai teaches such a sensor reduces distortions, thereby improving the detection accuracy of Lee Nam Soo when detecting vibrations of the compressor.
Lee Nam Soo as modified by Wesley and Chu et al. remains silent regarding the base portion is formed into an annular shape that surrounds the outer wall.
However, it would have been an obvious design choice to have the base portion formed into an annular shape that surrounds the outer wall, since such a modification would have involved a mere change in the shape of a component.  In re Dailey, 357 F.2d 669, 149 USPQ 47 .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Nam Soo (KR 20160054779) in view of Wesley et al. (EP 2458214) and Murai (JP H09133704A), further in view of Chu et al. (CN 105240255).

With respect to claim 3 Lee Nam Soo teaches all that is claimed in the above rejection but remains silent regarding wherein the plurality of projecting portions comprise two projecting portions, and wherein each of the two projecting portions includes a magnet.
Chu et al. teaches a similar sensor of Murai that includes a plurality of projecting portions (as seen in Fig. 1) comprise two projecting portions (as seen in Fig. 3), and wherein each of the two projecting portions includes a magnet (as the two portions are made from a magnetic material).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor taught by Murai such that the protrusions are made from a magnetic material as taught by Chu et al. because Chu et al. teaches the magnetic material provides good bonding between the sensor and the wall of the compressor, thereby ensuring accurate vibration detection during operation.


Chu et al. teaches a similar sensor of Murai that includes a plurality of projecting portions (as seen in Fig. 1) comprise two projecting portions (as seen in Fig. 3), and wherein each of the two projecting portions is formed of a magnet (as the two portions are made from a magnetic material).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor taught by Murai such that the protrusions are made from a magnetic material as taught by Chu et al. because Chu et al. teaches the magnetic material provides good bonding between the sensor and the compressor, thereby ensuring accurate vibration detection during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SZOCS ZOLTAN (EP 0280892A2) which teaches a magnetically held sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853